DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Czechia on 5/17/2018. It is noted, however, that applicant has not filed a certified copy of the CZPV 2018-228 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,022,043 (Jacobs).
For claim 1, Jacobs teaches a laser system providing a shaped intensity profile of an output beam within an unstable optical resonator layout (fig. 1) comprising: 

an output coupling configured to eject the output beam without introducing an aperture, wherein the output coupling is part of the unstable resonator layout (fig. 1, 13, GRM Output coupler).
For claim 2, Jacobs teaches an end-pumped layout to deliver a spatially shaped optical pump beam to the active medium (fig.1, pump through end mirror 12).
For claim 5, Jacobs teaches the output coupling is selected from the group consisting of: a partially reflecting mirror, a beam splitter, a polarizer and a polarization rotating element (fig. 1, GRM 13 is a partially reflecting mirror, col. 3, l.14-15).
For claim 6, Jacobs teaches the optical pump beam is coupled to the resonator layout by a dichroic mirror (fig. 1, 12, col. 3, l. 11-14)
For claim 8, Jacobs teaches a method of mode shaping of a laser beam within an unstable optical resonator layout comprising an active medium (fig. 1), wherein the method comprises the step of delivering a spatially shaped optical pump beam (fig. 1, pump light 11) to the active medium (fig. 1, gain medium 15), and wherein the gain distribution is generated by an optical pump beam's spatially intensity profile (inherent in providing a pump beam 11 to the pumped volume 16 in gain medium 15).
For claim 10, Jacobs teaches the laser beam is coupled by a means selected from the group consisting of: a partially reflecting mirror, a beam splitter, a polarizer and a polarization rotating element (fig. 1, GRM 13 is a partially reflecting mirror, col. 3, l.14-15).
For claim 11, Jacobs teaches the optical pump beam is coupled to the resonator layout by a dichroic mirror (fig. 1, 12, col. 3, l. 11-14)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,022,043 (Jacobs) in view of U S2006/0114951 (Chou).
Claims 3 Jacobs teaches the active medium is made of a neodymium solid state material (col. 3, l. 27-33) which is described in the instant application as a high gain medium. Jacobs does not teach the active medium is made of a low gain material. The instant application describes Ytterbium doped gain media as a low gain media.
Chou teaches an unstable resonator (fig. 9, [0050]) may use high gain neodymium or low gain ytterbium as a suitable gain medium in an unstable resonator ([0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low gain active medium of Chou as a simple substitution for the gain medium of Jacobs as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative gain medium.  See MPEP 2143 I.B. The gain medium of Chou has the advantage of providing an alternative gain band region.
For claim 4, Jacobs does not teach at least one active element and/or at least one passive element for modifying the resonator losses. However, Chou teaches at least one active element and/or at least one passive element for modifying the resonator losses (fig. 9, 922) in order to allow the system to operate in a pulsed manner ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of Chou with the device of Jacobs in order to allow the system to operate in a pulsed manner.
For claim 7, Jacobs does not teach the system according to claim 1 for use in q-switch or cavity dump operation mode or as a regenerative amplifier or in a mode locking regime.  However, Chou teaches using a system similar to that of claim 1 in q-switch or cavity dump operation mode or as a regenerative amplifier or in a mode locking regime in order to operate in a pulsed manner ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Jacobs in q-switch or cavity dump operation mode or as a regenerative amplifier or in a mode locking regime as taught by Chou in order to allow the system to operate in a pulsed manner.
For claim 9, Jacobs does not teach the resonator losses are modified by using at least one active element and/or at least one passive element. However, Chou teaches at least one active element and/or at least one passive element for modifying the resonator losses (fig. 9, 922) in order to allow the system to operate in a pulsed manner ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of Chou with the device of Jacobs in order to allow the system to operate in a pulsed manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828